In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2999
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellant,
                                 v.

LORENZO FUNCHES, JUAN CARLOS TORO,
and CARLOS DeJESUS MUNOZ,
                                Defendants-Appellees.
                   ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
              No. 02 CR 8—Milton I. Shadur, Judge.
                          ____________
    ARGUED JANUARY 21, 2003—DECIDED APRIL 29, 2003
                    ____________


 Before POSNER, KANNE, and DIANE P. WOOD, Circuit
Judges.
  KANNE, Circuit Judge. The three defendants, Lorenzo
Funches, Juan Carlos Toro, and Carlos DeJesus Munoz,
were indicted on various narcotics and firearms charges.
The indictments arose from a warrantless arrest that
followed a surveillance in which Drug Enforcement Ad-
ministration (“DEA”) agents observed an exchange of plas-
tic bags in an alley. A search incident to the arrest uncov-
ered substantial amounts of drugs and cash. Defendants
moved to suppress the evidence, claiming that the DEA
agents lacked probable cause to arrest them and that
all evidence recovered was therefore fruit of the unlawful
2                                               No. 02-2999

arrest. The district court granted the motions and sup-
pressed the evidence. The government appeals, and we
reverse.


                        I. History
    A. The Arrest
  In August 2001, the DEA received information that a
Columbian drug dealer recently moved into an apartment
in a large three-story, multi-unit apartment building at
7412 North Western Avenue in Chicago, Illinois. Agents
had conducted periodic surveillance of the area for sev-
eral months pursuant to the tip but had not located the
suspect.
  On January 2, 2002, five agents each in separate cars
set up surveillance of the apartment building. At 12:30
p.m., Juan Toro, driving an Infiniti automobile, parked
in the back of the building, got out of the car, and went in.
Around 1:00 p.m., Toro and Carlos Munoz left the build-
ing together and got into the Infiniti. The agents knew
that neither Toro nor Munoz was the man for whom they
were looking and had no information that Toro or Munoz
were involved in drug trafficking, but they decided to fol-
low the car. Over the next hour and a half, Toro and Munoz
made stops at locations in Evanston and Lincolnwood,
which appeared legitimate.
  Then, at approximately 2:30 p.m., back in Chicago, Toro
and Munoz pulled into a Dominick’s grocery store park-
ing lot on Sheridan Road. The agents looked on as Toro
got out of the Infiniti, walked to a Nissan Altima parked
nearby, and entered the Altima on the passenger side.
Lorenzo Funches was sitting in the driver’s seat of the
Altima. Funches and Toro talked in the Altima for roughly
one-half hour. At around 3:00 p.m., Munoz, who had
moved from the passenger side to the driver side, pulled
No. 02-2999                                               3

the Infiniti out of the parking lot, and Funches and Toro
followed in the Altima. The agents followed the two cars,
which were driven to an alley about ten minutes from
the Dominick’s grocery store. Munoz entered the alley
first in the Infiniti. Funches followed and parked the Al-
tima about halfway through the alley. Munoz continued
through the alley and drove off, leaving Funches and Toro
behind in the Altima. Agent McCoy, the DEA team leader,
parked in the alley a few car lengths behind the Altima.
Other agents parked nearby, and one agent followed
Munoz.
  Munoz drove to an apartment building at 5730 North
Sheridan, less than a minute from the alley he just left. He
parked in front of the building and made a call from his
cell phone. A few minutes later, a woman came out of
the apartment building carrying a gray shopping bag,
which she handed to Munoz through the Infiniti’s pas-
senger-side window.
  Munoz then drove back to the alley, passed Agent McCoy,
and parked behind the Altima. Toro got out of the Altima,
carrying a gold shopping bag and walked back to the
Infiniti. Toro handed the gold bag to Munoz through the
passenger-side window. Toro then received the gray shop-
ping bag from Munoz and returned to the Altima. Toro
handed the gray bag to Funches through the passenger-side
window. Toro then walked back to the Infiniti and entered
the car on the passenger’s side.
  When the Infiniti and Altima began to pull forward,
Agent McCoy, believing she had just witnessed a drug
transaction, ordered the agents by radio to move in on
Funches, Munoz, and Toro. Agent Hatch blocked the alley’s
exit with his car, got out with weapon drawn, and shouted
“Police.” He approached the driver’s side of the Altima,
and ordered Funches out of the car. Agent McCoy pulled
up behind the Infiniti. She got of her car, weapon drawn,
4                                                  No. 02-2999

ran past the Infiniti to the passenger’s side of the Altima.
As she was doing this, Agent Oberling left his car and
approached the driver’s side of the Infiniti, weapon drawn.
  As Agent McCoy approached the Altima, she noticed
a gray plastic bag on the passenger seat.1 She called out
to the other agents that there were drugs in the car. At
this point, all three defendants were placed in handcuffs
and put on the ground.
  Both cars were searched. The gold plastic bag seized
from the front seat of the Infiniti contained $40,000 in
cash, and the gray plastic bag seized from the Altima
contained two windbreaker jackets, presumably for cover,
and two one-kilogram bricks of cocaine. After the Altima
was impounded, an inventory search was conducted, and
agents found approximately 460 grams of crack cocaine
and a nine-millimeter semiautomatic handgun in two
hidden compartments in the car. Based on documents
found in Funches’s possession at the time of arrest, agents
obtained a search warrant for two safe deposit boxes,
which, when subsequently searched, were found to con-
tain nearly $500,000 in cash.




1
  Agent McCoy testified at the suppression hearing that when
she looked through the Altima’s side window she saw a brick-
shaped package sitting inside the plastic bag, on the top of the
other contents. She testified that based on her experience and
training she recognized the package as a kilogram brick of
cocaine. Agent Oberling testified that he saw the rectangular
package lying on the front seat leaning against the plastic bag.
The DEA report on the arrest described Agent McCoy as having
seen the package “on the passenger seat of the Altima.” (Tr. 46.)
Based on the discrepancies among these accounts, the district
court discredited the testimony of all the agents as to whether
there were any drugs in plain view on the front seat of the car.
No. 02-2999                                                      5

    B. The Suppression Hearing
  The defendants moved to suppress all evidence obtained
as a result of the arrest, arguing that the agents had
no probable cause to arrest them. The government con-
tended that the agents had probable cause to believe
that they had witnessed a drug transaction. Alternatively,
the government argued that even if probable cause
was lacking, there was at least reasonable suspicion to
justify an investigatory detention pursuant to Terry v.
Ohio, 392 U.S. 1 (1968), and that the reasonable suspi-
cion ripened into probable cause seconds later when Agent
McCoy saw the brick-shaped package in the Altima. The
government also contended that Funches lacked stand-
ing to challenge the search of the Infiniti, and similarly,
Toro and Munoz lacked standing to contest the search of
Funches’s Altima.
  The district court rejected the government’s Terry stop
theory, holding that the detention of the defendants
could not have been a Terry stop because the district
court found that when the Altima and Infiniti began to
pull out of the alley, Agent McCoy ordered an arrest, not
an investigatory detention.2 Further, the district court
held that even assuming the initial detention was only a
Terry stop, the reasonable suspicion never ripened into
probable cause because, given the court’s factual findings,
there were no drugs in plain view on the front seat of
the Altima. The district court dismissed the government’s


2
  At the suppression hearing, there was conflicting testimony
among the agents as to whether Agent McCoy initially ordered
an arrest or merely an investigatory stop. She testified that she
said something like, “Let’s go,” “Let’s stop them,” or, “Let’s move
in.” Two other agents testified that she said, “Move in.” Nonethe-
less, Agent McCoy testified that her intent was to convey an order
to arrest the defendants, and the district court credited this
statement in finding that an arrest order had been given.
6                                                    No. 02-2999

argument that there was probable cause to arrest the
defendants at the time the cars were stopped with little
discussion, stating only that in all the cases the govern-
ment cited on this point, the officers had more incriminat-
ing information before arresting the suspects than the
agents did in this situation. Finally, the district court
rejected the standing arguments advanced by the gov-
ernment. Having rejected the government’s arguments, the
court ordered exclusion of all evidence obtained as a result
of the arrest.


                         II. Analysis
  The government does not challenge the district court’s
factual findings; rather, it disputes the court’s legal deter-
mination that probable cause did not exist when Agent
McCoy gave the arrest order.3 We review the district court’s
legal determination de novo. Ornelas v. United States,
517 U.S. 690, 699 (1996).
  The Fourth Amendment protects citizens against unrea-
sonable arrests. Herzog v. Village of Winnetka, 309 F.3d
1041, 1043 (7th Cir. 2002). For a warrantless arrest to
be reasonable, law enforcement agents must have prob-
able cause, which exists if, given the facts and circum-
stances within their knowledge at the time of arrest, the
agents reasonably believed that the suspect had commit-
ted or was committing a crime. Beck v. Ohio, 379 U.S. 89,
91 (1964); United States v. Gilbert, 45 F.3d 1163, 1166 (7th
Cir. 1995). Determinations of probable cause are na-
turally based on probabilities, and a finding of probable



3
  The government also challenges the court’s determination
that defendants had standing to challenge the search of each
other’s car. Since we find that there was probable cause to support
the arrests, we need not address the standing issue.
No. 02-2999                                                7

cause “does not require evidence sufficient to support a
conviction, nor even evidence demonstrating that it is
more likely than not that the suspect committed a crime.”
United States v. Carrillo, 269 F.3d 761, 766 (7th Cir. 2001)
(quotation omitted); see also Gerstein v. Pugh, 420 U.S. 103,
121 (1975) (stating that the probable-cause determina-
tion “does not require the fine resolution of conflicting
evidence that a reasonable-doubt or even a preponder-
ance standard demands”). In making probable-cause de-
terminations, law enforcement agents are entitled to
draw reasonable inferences from the facts before them,
based on their training and experience. Carrillo, 269
F.3d at 766.
  Importantly, the agents involved in this arrest had
extensive experience in narcotics enforcement. Agent
McCoy, who ordered the arrest, had worked as a DEA
Special Agent for ten years, and Officer Hatch, another
officer participating in the arrest, had worked as a DEA
task-force officer and a policeman for ten years. Such
expertise is highly significant because, as one commentator
has noted, officers assigned to “specialized areas of en-
forcement, become familiar with the methods of those
engaged in particular types of criminal activity,” giving
them an ability to detect unlawful activity where laymen
might not. 2 WAYNE R. LAFAVE, SEARCH AND SEIZURE
§3.2(c), at 38 (3d ed. 1996); see also Carrillo, 269 F.3d
at 767.
  Trained narcotics officers observing the defendants’
actions in this case could reasonably conclude based on
their experience that they had witnessed a drug transac-
tion. The agents observed a meeting in a grocery store
parking lot, where Toro, apparently serving as an interme-
diary, got into Funches’s Altima where the two conversed
for approximately half an hour while Munoz waited in the
Infiniti. Instead of conducting the transaction in the open
parking lot, Munoz led the Altima from the parking lot
8                                            No. 02-2999

to an alley about ten minutes away. Experienced agents
would recognize the use of an intermediary and the parties
moving to a less-visible location before goods are ex-
changed as common characteristics of drug transactions
undertaken to protect the identity of sellers and to avoid
detection by authorities. More importantly though, immedi-
ately upon reaching the alley, Munoz left Funches and
Toro behind and drove to an apartment less than a
minute away, where he retrieved the goods to be delivered.
The agents again would recognize such action as consis-
tent with common precautions taken by dealers in drug
transactions. If this had been an innocent transaction, it
is difficult to explain why the buyer would not just go to
the apartment to make the exchange, but as a drug deal,
it makes sense that Funches would wait in the alley
rather than accompany Munoz to the apartment so as to
ensure that the location of the merchandise and the iden-
tity of its keepers would be remain unknown to the buyer.
Finally, upon Munoz’s return, Toro once again acted as
an intermediary. He delivered the money to Munoz, and
the seller, upon receipt of the money, gave Toro the drugs
to deliver to Funches. After delivering the drugs, Toro
returned to the Infiniti in order to leave the alley with
Munoz.
  In reviewing probable-cause determinations, it is com-
mon for courts to consider possible innocent alternatives
that might explain the facts before the agents. See, e.g.,
King v. Fletcher, 319 F.3d 345 (8th Cir. 2003); LAFAVE,
supra, § 3.2(e), at 69. Of course, the mere existence of
innocent explanations does not necessarily negate probable
cause, see United States v. Malin, 908 F.2d 163, 166 (7th
Cir. 1990), but considering innocent, alternative explana-
tions is often helpful. For instance, in United States v.
Ingrao we found no probable cause when Ingrao, about
whom the officers knew nothing, was arrested primarily
based on the fact that he was carrying a black, opaque
No. 02-2999                                                 9

bag down a gangway between two houses, one of which
was a suspected place for drug activity. 897 F.2d 860, 863-
64 (7th Cir. 1990). In finding no probable cause, we noted
that given the facts before the officers, Ingrao quite plausi-
bly could have been an innocent resident or visitor of one
of the other houses adjoining the gangway, a salesman,
or someone merely walking down the street. Id.
  In contrast, no innocent explanations are reasonably
apparent as to why Funches, Toro, and Munoz would
have conducted their transaction in the way they did.
Defendants make only a generalized statement in their
brief that the sequence observed by the agents was consis-
tent with any number of innocent exchanges—such as
an exchange of gifts. We disagree. Many circumstances of
this situation make innocent explanations unlikely, and
even implausible. For instance, if this was an innocent
exchange, Why use an intermediary? Why relocate from a
parking lot to an alley? Why leave one party in the alley
while the other travels less than a minute to retrieve
goods from an apartment? These actions taken together
are difficult to explain as an innocent exchange, but
quite easily understood, especially when observed by
experienced narcotics officers, as a common method of
conducting a drug deal.
  When we view the totality of the circumstances surround-
ing this transaction, we think the inference of illegal
conduct by trained and experienced officers is at least
as probable as any innocent inference. And we must keep
in mind that a finding of probable cause does not require
evidence sufficient to satisfy “a reasonable-doubt or
even a preponderance standard.” Gerstein, 420 U.S. at 121.


                     III. Conclusion
  Given the agents’ experience with drug transactions, their
observation of a pattern of events that they reasonably
10                                            No. 02-2999

recognized as common in drug deals, and the lack of
plausible innocent explanations for the facts before them,
we find that there was probable cause to arrest the defen-
dants. Therefore, the district court’s decision to suppress
the evidence that resulted from the arrest is REVERSED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                  USCA-02-C-0072—4-29-03